Case 1:19-cr-00391-AT Document 89 Filed 04/30/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 4/30/2020
-against-
GERALD VASQUEZ and IRVIN CASTILLO, 19 Cr. 391-1 (AT)

19 Cr. 391-3 (AT)

Defendants.

 

ORDER

 

ANALISA TORRES, District Judge:

The sentencing of Defendants Gerald Vasquez and Irvin Castillo scheduled for May 18,
2020, is hereby ADJOURNED to September 10, 2020, at 1:00 p.m.

SO ORDERED.

Dated: April 30, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge
